Title: Thomas Jefferson to Thomas Cooper, 17 March 1820
From: Jefferson, Thomas,Coffee, William John
To: Cooper, Thomas


					
						Dear Sir
						
							Monticello
							
							Mar. 17. 20.
						
					
					This will be handed you by mr Coffee, an English gentleman of eminence in the arts of sculpture and painting. he has been for some time an inmate with us at Monticello, having been engaged in making the busts in plaister of myself and all the grown members of our family. he has done the same at mr Madison’s and some other families of my neighborhood, and much in Richmond and to very general satisfaction. he possesses a more minute knolege of the processes and manipulations in the mechanic arts generally, than any one I have ever met with—add to this that he is an excellent man.
					he goes Southwardly, and to  Columbia particularly, in expectation that he may meet with employment there in his line and the favor I ask of you is to befriend him in that way by making him known to the gentlemen of the place or state who may be likely to employ his skill I have many acquaintances in S. Carolina: but not knowing their particular residences, I do not know which of them may live on the road of mr Coffee, or in Cambden Columbia particularly, or I should have addressed him to them also. this principal service I request you to render him and shall consider it a great favor done to myself.
					I wrote you by mail on the 13th in answer to yours of the 1st. Mr Coffee can give you an account of the state & appearance of the buildings of the University, and particularly of the one destined for you. ever and affectionately your’s.
					
						
							Th: Jefferson
						
					
				